Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 5/4/2021. Applicant amended claim 1; claims 1 – 34 are pending in this application.

Information Disclosure Statement
The information disclosure statements filed 4/5/2021 and 5/4/2021 are acknowledged by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nikhil Pradhan on 5/26/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1: (Currently Amended) A fluid control valve comprising: 
a cover portion with a first inner surface and a first channel, the first channel including a first outer wall and a first inner wall shorter in length than the first outer wall; 
a body portion secured to the cover portion, the body portion having a second inner surface and a second channel, the second channel including a second outer wall and a second inner wall shorter in length than the first outer wall, the first and second inner surfaces defining a chamber; and 

wherein the first channel and the second channel define a cavity that circumscribes the chamber and the cavity is configured such that each channel receives a portion of the lip member and pinches the lip member to seal the fluid control valve and hold the diaphragm[[.]], the lip member entirely secured between the cover portion and the body portion;
wherein a transition portion from the lip member to the flexible member includes an upper curvilinear path corresponding to an upper surface of the flexible member and a lower curvilinear path corresponding to a lower surface of the flexible member;
wherein the upper curvilinear path has a tighter curved path than the lower curvilinear path.

Claim 7: (Cancelled)

Claim 8: (Cancelled)

Claim 9: (Currently Amended) The fluid control valve of claim 1, wherein the lip member transitions to the flexible member at substantially a mid-point of a side of the lip member.

The above amendments are made to overcome obviousness rejections of claim limitations interpreted under the broadest reasonable interpretations.

Allowable Subject Matter
Claims 1 – 6, 9 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art does not make obvious the claim limitation “the lip member entirely secured between the first channel and the second channel; wherein a transition portion from the lip member to the flexible member includes an upper curvilinear path corresponding to an upper surface of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753